DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on October 8, 2021 have been entered. Claims 1, 2, 4, and 5 have been amended. Claims 1-10 are still pending in this application, with claim 1 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over of IDS OKOCHI et al. (US 20160082504 A1), referred herein as OKOCHI in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Suryanarayana further in view of Guo et al. (US 20200151252 A1), referred herein as Guo.
Regarding Claim 1, OKOCHI teaches a display device for an injection molding machine configured to control a display (OKOCHI Abst: The control device (20) for the injection molding machine (1) controls the display of display images on a display unit (29)), 
A processor configured to (OKOCHI FIG1.20: control device):
wherein on the display, a plurality of display areas are provided beforehand by dividing a display screen into upper, lower, OKOCHI [0071] When two display images are displayed, in the display unit 29, the display image 
display content in any one of the plurality of display areas, without merging the first set of at least two display areas (OKOCHI [0055] The control device 20 includes a processing unit 20a and a storage unit 20b (control unit); [0062] As shown in FIG. 2, the display unit 29 includes a vertically long entire display area 30, and one integral piece of information (single display image) can be displayed on the entire display area 30. In addition, the display unit 29 can display each of two different display images on a first display area 31 and a second display area 32 which are obtained by vertically dividing the entire display area 30 into two equal parts, in this way, the display unit 29 includes a standard display mode in which a different single display image is displayed on each of the first display area 31 and the second display area 32); and
display content in a merged area configured by merging a second set of at least two display areas of the plurality of display areas that lie adjacent to each other (OKOCHI [0057] The control device 20 includes a man-machine interface 21, and a worker inputs various information to the control device 20 via the man-machine interface 21; [0062] As shown in FIG. 2, the display unit 29 includes a vertically long entire display area 30, and one integral piece of information (single display image) can be displayed on the entire display area 30. In addition, the display unit 29 can display each of two different display images on a first display area 31 and a second display area 32 which are obtained by vertically dividing the entire display area 30 into two equal parts… an extension display mode in which a single display image is displayed on 
OKOCHI does not teach 
dividing a display screen into upper, lower, left, and right sections; and
wherein the first set of at least two display areas and the merged area are displayed simultaneously on the display.
However Suryanarayana discloses a system and method for a multi-device display, which is analogous to the present patent application. Suryanarayana teaches dividing a display screen into upper, lower, left, and right sections (Suryanarayana [0040] multi-device display unit 200-1 may reconfigure screen 204-1 to simultaneously output five display regions 310-1, 310-2, 310-3, 310-4, and 310-5).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified OKOCHI to incorporate the teachings of Suryanarayana, and apply the configuration of screen display regions, as taught by Suryanarayana into the display device with display controller for an injection molding machine.
Doing so would allow users to easily integrate display outputs from multiple sources into a single display device in the display device for injection molding machine.
Guo [0004] adjust cells in the tabular data based on a domain-specific knowledge database including the training data in combination with linguistic and semantic knowledge, merge partial tabular data pieces, and generate an adjusted table as output on a display of a computing device; [0075] Merging is quite common in header rows or columns, in particular if a second header row or columns with individual filled cells follow. The second header row is recognized by format differences from the remaining rows; [0076] Later splits without the header, as in the column with the “20” after “ESX” in the example, is likely an error (FIG. 4, elements 420, 422)).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified OKOCHI to incorporate the teachings of Guo, and apply the cell merging and splitting mechanism, as taught by Guo into the display device with display controller for an injection molding machine.
Doing so would improve the table correction in the display device for injection molding machine.

Regarding Claim 2, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 1, and further teaches further comprising a memory configured to store a table in which a merged display mode for selected content is determined beforehand (OKOCHI [0064] processing by which the menu buttons for each user are customized may be automated. Specifically, the setting screen which is frequently used by each user is learned by the control device 20, the menu buttons are automatically selected for each ID, and the menu buttons are customized and may be stored in the storage unit 20b; [0090] as shown in FIG. 4(b), the trend data can be displayed over the entire display area 30. That is, in the present embodiment, the trend data displayed in the standard 

Regarding Claim 3, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 1, and further teaches wherein: the plurality of display areas include a plurality of main areas, and a plurality of sub-areas; and a size of the sub-areas is smaller than a size of the main areas (OKOCHI [0063] In the display unit 29, in order to select the display image, as shown in FIGS. 12 and 13, menu buttons may be displayed. For example, a button for selecting the setting image of the injection process, a button for selecting the setting image of the mold clamping process, or the like is displayed, and the user can select the setting image).

Regarding Claim 5, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 1, and further teaches wherein the second set of at least two display areas are vertically adjacent to one another (OKOCHI [0076] According to the scroll instruction, as shown in FIG. 3(a), the scrolling can be performed upward in a vertical direction Y of the vertically long display unit 29, and as shown in FIG. 3(b), the scrolling can be performed downward in the vertical direction Y).

Regarding Claim 6, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 1, and further teaches wherein:
the display screen is a horizontally elongated display screen (OKOCHI [0042] FIG. 10 shows an example in which one display image of two display images is scrolled in a horizontal direction, (a) shows a display example before the display image is scrolled in the horizontal direction, and (b) shows a display example after the display image is scrolled in the horizontal direction); and
the processor is configured to, in a case that content for displaying time series data or content for displaying data in accordance with movement in a horizontal direction is selected, display the selected content in the combined area which is configured by combining a plurality of horizontally adjacent display areas (OKOCHI [0042] FIG. 10 shows an example in which one display image of two display images is scrolled in a horizontal direction, (a) shows a display example before the display image is scrolled in the horizontal direction, and (b) shows a display example after the display image is scrolled in the horizontal direction; [0043] FIG. 11 shows another example in which one display image of two display images is scrolled in the horizontal direction).

Regarding Claim 7, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 1, and further teaches wherein the processor is configured to, in a case that a predetermined operation is performed by a user in a state in which the content is displayed in one display area among the plurality of display areas, maintain a state in which the content OKOCHI [0090] In the trend data, the operation data of a molding cycle of the past is listed as the history of each molding cycle, and if many molding cycles overlap each other, the data which cannot be completely received in the first display area 31 by the standard display mode occurs, and the data is hidden in FIG. 4(a). The user may want to refer to the history data of the hidden portion. Accordingly, in the present embodiment, as shown in FIG. 4(b), the trend data can be displayed over the entire display area 30. That is, in the present embodiment, the trend data displayed in the standard display mode can be displayed so as to be switched to the extension display mode).

Regarding Claim 8, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 1, and further teaches wherein the processor is configured to enlarge one display area among the plurality of display areas in accordance with an enlargement operation made by a user (Suryanarayana [0042] display regions 310 may be adjusted, modified, or otherwise configured based on user preferences. As such, the replication of display screens 142 onto regions 310 may alter the original size of display screens 142, e.g., the replication onto a specific display region 310 may increase or decrease the size of the display on display screens 142. For example, a mobile phone display, e.g., display screen 142-1, may be displayed larger in display region 310-1 of screen 204 than the Same motivation as Claim 1 applies here.

Regarding Claim 9, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 8, and further teaches wherein the processor is configured to, in a case that the one display area is enlarged in response to the enlargement operation made by the user, additionally display, within the enlarged one display area, content that has not been displayed prior to enlarging the one display area (OKOCHI [0090] In the trend data, the operation data of a molding cycle of the past is listed as the history of each molding cycle, and if many molding cycles overlap each other, the data which cannot be completely received in the first display area 31 by the standard display mode occurs, and the data is hidden in FIG. 4(a). The user may want to refer to the history data of the hidden portion. Accordingly, in the present embodiment, as shown in FIG. 4(b), the trend data can be displayed over the entire display area 30).

Regarding Claim 10, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 8, and further teaches wherein the processor is configured to, in a case that the one display area is enlarged in response to the enlargement operation made by the user, display the content in an enlarged manner (Suryanarayana [0043] accessing an application visible on display region 310-1 may access the application on information handling system 100-1. Accordingly, a user of a mobile phone may be able to use screen 204 to  Same motivation as Claim 1 applies here.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over of IDS OKOCHI et al. (US 20160082504 A1), referred herein as OKOCHI in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Suryanarayana in view of Guo et al. (US 20200151252 A1), referred herein as Guo further in view of WANG (US 20180293042 A1), referred herein as WANG.
Regarding Claim 4, OKOCHI in view of Suryanarayana further in view of Guo teaches the display device for an injection molding machine according to claim 1, but does not teach the claimed limitation of Claim 4.
However WANG discloses a method for determining a display way of an output object on the first display screen and the second display screen according to the display mode selected by the user, which is analogous to the present patent application. WANG teaches wherein the second set of at least two display areas are horizontally adjacent to one another (WANG [0104] As shown in FIG. 7, a schematic diagram of the second display way of the mobile terminal with a dual-screen switching display mode in accordance with the embodiment is provided; [0107] For the second display way, i.e., in the large-screen mode, the WM command of the mobile terminal sets the display resolution to be 1080*720*2. The system adjusts display and layout of the first display screen and the second display screen according to the set resolution, and the 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified OKOCHI in view of Suryanarayana further in view of Guo to incorporate the teachings of WANG, and apply the display mode for the first and second display screen selected by a user for large-screen display mode , as taught by WANG into the display device with display controller for an injection molding machine.
Doing so would allow a dual-screen display method supporting simultaneous display of the two screens in the display device for injection molding machine.


Response to Arguments
Applicant's arguments filed on October 8, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive. 
Examiner notes that independent claim 1 has been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611